Citation Nr: 1339921	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982 and from September 1985 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and awarded a noncompensable disability rating, effective November 29, 2006.  

The Board notes that the Veteran also perfected an appeal for a claim for service connection for a left knee disability.  However, a subsequent rating decision in July 2008 granted the claim for service connection for a left knee disability.  This grant represents a full grant of the benefits sought on appeal for this issue, and therefore, this issue is not before the Board.

In February 2010, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

This case was previously before the Board in July 2010 at which time it was remanded for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's bilateral hearing loss has been no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

Additionally, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, hearing testimony, and the Veteran's statements.  The Board notes that the Veteran testified at his February 2010 hearing that he was in receipt of Social Security Administration (SSA) benefits.  However, the Veteran specified that he was only in receipt of SSA benefits for a low back injury.  Because there is no indication that these SSA records are relevant to the issue adjudicated herein, the Board finds that a remand for the purpose of obtaining these records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the appellant's claim). 

The Veteran was provided with VA examinations in May 2007, January 2009, and August 2010.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in February 2010 at which time he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.  

Additionally, the prior July 2010 remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a current VA examination.  In response, the RO/AMC scheduled the Veteran for an August 2010 VA examination for his disability.  The Board notes that this VA audiology examination is now over three years old.  However, the Veteran has not indicated that his hearing has worsened since that examination was conducted, nor has he submitted any evidence that would suggest that a new examination is warranted.  Thus, the Board does not find that a more contemporaneous examination is required.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (holding that without the submission of additional evidence showing a change in condition or an allegation that appellant's hearing has worsened, the mere passage of time does not require that a new medical examination be provided).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran was afforded a VA audiological examination in May 2007.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
25
80
90
55
LEFT
25
25
70
80
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner's impression was that the Veteran had bilateral, high frequency sensorineural hearing loss that was severe for the right ear and moderately severe to severe for the left ear.  

Applying the results from the May 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran was afforded another VA audiological examination in January 2009.  He reported difficulty with understanding conversations with his wife and daughter, the television, and at social gatherings.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
20
80
95
55
LEFT
20
20
70
80
47.5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The examiner's impression was that the Veteran had a severe to profound sensorineural hearing loss from 3000 to 4000 Hertz (Hz) in the right ear and a severe primarily sensorineural hearing loss from 3000 to 4000 Hz in the left ear.  

Applying the results from the January 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

In February 2010, the Veteran testified before the Board at a Travel Board hearing.  Testimony revealed, in pertinent part, that during his January 2009 VA examination, the Veteran had a difficult time understanding the words given to him for the speech discrimination test.  He testified that when the examiner would give him a word, he was unclear as to what the word was and that when he repeated the word back to her, he was just guessing what the word was.  He reported that people had to talk louder or be closer to him to enable him to hear what they were saying and that if people spoke at a normal level, he could only see their lips moving but was unable to understand what they were saying.  He stated that when he worked as a crane operator and welder, he had to rely on hand signals because he could not always understand what people were saying over the radios.  He also indicated that when he went to stores, he could not hear what the cashiers were saying to him.  He further maintained that while driving, he had to turn the radio up to a very high volume and that he could not hear cars or sirens unless they were right next to him.  The Veteran testified that it was the same with people because he could not tell that someone was walking up next to him unless he saw the movement.    

The Veteran was afforded another VA audiological examination in August 2010.  He reported difficulty in clearly hearing speech at a distance and in noise.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
20
85
96
56.25
LEFT
25
25
75
90
53.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner's impression was that the Veteran had severe to profound bilateral sensorineural hearing loss above 2000 Hz.  He found that the Veteran's hearing loss had no significant occupational effects.  He explained that the Veteran's hearing loss might result in difficulty with clearly hearing speech at a distance, in noisy areas, or if the speaker was not fully visible.  However, he concluded that the Veteran should not experience occupational problems as a result of the hearing loss.    

Applying the results from the August 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the May 2007 VA examination was conducted prior to the revision to the hearing worksheet.  However, the January 2009 and August 2010 VA examiners' reports included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing and understanding people who are talking to him in various settings are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  The Board acknowledges that at his February 2010 Board hearing, the Veteran argued that his hearing loss disability warranted extra-schedular consideration because he might have inconsistent speech discrimination test scores due to his difficulties with understanding the words during the speech discrimination tests.  However, the Board finds that at no point did any VA examiner determine that speech discrimination testing was inappropriate for the Veteran or note that speech discrimination testing could not be conducted.  Moreover, if the Veteran had experienced difficulties with speech discrimination testing, these difficulties would have been reflected in his test scores.  However, the Veteran's speech discrimination test scores were consistently between 94 to 98 percent.  Additionally, while the Veteran reported that his hearing loss had caused difficulties with understanding the words in the speech discrimination tests, this is the actual impairment that is contemplated by speech discrimination testing.  The Board notes that the Veteran has not pointed out any extra impairment that is not measured by puretone or speech discrimination scores.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the competent medical evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


